Citation Nr: 9904975	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-49 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The evidence indicates that the veteran served on active duty 
from August 1982 to December 1982, from September 1985 to 
January 1986, and on active or inactive duty for training 
from August 1990 to November 1990, during which the veteran's 
service-connected disabilities were incurred.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to VA 
vocational rehabilitation training under Chapter 31.  In his 
August 1994 Notice of Disagreement, the veteran requested a 
hearing, which he subsequently canceled.

The veteran's father has been appointed guardian, and 
conservator of the estate, of the veteran, by the Circuit 
Court, Probate Division, St. Louis, Missouri, in August 1991.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be allowed to enter 
schooling under the VA vocational rehabilitation program.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file and vocational rehabilitation files.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is 

the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
program of vocational rehabilitation under Chapter 31, Title 
38, United States Code.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Service connection is currently established for organic 
personality disorder with obesity secondary to closed head 
injury, evaluated as 100 percent disabling, left upper 
extremity weakness due to closed head injury, evaluated as 20 
percent disabling, left lower extremity weakness due to 
closed head injury, evaluated as 10 percent disabling, and 
burr hole, skull, status post craniotomy, evaluated as 10 
percent disabling, with a combined service-connected 
disability rating of 100 percent from November 17, 1990.

3.  The veteran has been deemed incompetent for VA purposes 
from August 30, 1991.

4.  In a September 1993 report, a VA counseling psychologist 
determined that, due to the veteran's employment handicap, 
further rehabilitation was not feasible.

5.  Due to the incapacitating effects of the veteran's 
service-connected disabilities, vocational training or 
achievement of a vocational goal by the veteran is not 
feasible.



CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 
21.52, 21.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having viewed the 
veteran's contentions and the evidence of record in the light 
most favorable to his claim, the Board finds that the veteran 
has presented a claim that is plausible and capable of 
substantiation.  As well, the Board is satisfied that all 
relevant facts have been fully developed, and that all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

Law

A veteran is entitled to a program of rehabilitation services 
under Chapter 31 if: (1) he has a service-connected 
disability rated as 20 percent disabling or more and which 
was incurred or aggravated in service on or after September 
16, 1940; and (2) he is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102(1); 38 C.F.R. § 21.40.  


In this case, the evidence of record shows that service 
connection is currently established for organic personality 
disorder with obesity secondary to closed head injury, 
evaluated as 100 percent disabling, left upper extremity 
weakness due to closed head injury, evaluated as 20 percent 
disabling, left lower extremity weakness due to closed head 
injury, evaluated as 10 percent disabling, and burr hole, 
skull, status post craniotomy, evaluated as 10 percent 
disabling.  A combined disability evaluation of 100 percent 
has been in effect since November 1990.  The veteran has also 
been deemed incompetent for VA purposes from August 30, 1991.  
Therefore, the veteran satisfies the service-connected 
disability rating requirement of 38 U.S.C.A. § 3102(1).  

Effective prior to October 9, 1996, the term "employment 
handicap" means an impairment of a veteran's ability to 
prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes and interests.  
38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35(a), 21.51(b).  
Components of an employment handicap include impairment 
caused by the veteran's service and nonservice- connected 
disabilities, deficiencies in education and training, and 
negative attitudes toward the disabled.  38 C.F.R. § 
21.51(c)(1).  Also effective prior to October 9, 1996, an 
employment handicap does not exist if the veteran's 
employability is not impaired, or the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

During the pendency of this appeal, the United States Court 
of Veterans Appeals (Court), in Davenport v. Brown, 7 Vet. 
App. 476 (1995), reviewed 38 C.F.R. § 21.51(c)(2) as 
requiring a veteran's service-connected disability to 
"materially contribute" to his employment handicap.  It 
held that, because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C. § 3102, which did not require a causal 
nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2) was in excess of 
statutory authority, and therefore, invalid.

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  See Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  However, that amendment was made applicable only with 
respect to claims of eligibility or entitlement to services 
and assistance under Chapter 31 received on or after the date 
of the enactment of the Act, or October 9, 1996.  Hence, 
inasmuch as the veteran's claim was filed in 1994, the Board 
is bound by the Court's decision in Davenport.

In addition to a 20 percent or more service-connected 
disability, the veteran must be in need of rehabilitation 
because of an employment handicap.  The evidence demonstrates 
that the veteran was trained and working in data processing 
prior to his head injury and has not been employed since that 
injury.  He has been determined to be 100 percent disabled 
and incompetent for VA purposes.  As such, he satisfies the 
"employment handicap" requirement of 38 U.S.C.A. § 3102(1).

The purposes of the vocational rehabilitation program are to 
provide services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991); 38 
C.F.R. § 21.1 (1998).  The VA shall determine the reasonable 
feasibility of achieving a vocational goal in each case in 
which a veteran has either an employment handicap or a 
serious employment handicap.  38 C.F.R. § 21.53(a).  The term 
vocational goal means a gainful employment status consistent 
with the veteran's abilities, aptitudes and interests.  
38 U.S.C.A. § 3101(8); 38 C.F.R. § 21.53(b).

Achievement of a vocational goal is reasonably feasible for a 
veteran with an employment handicap when his physical and 
mental conditions permit training to begin in a reasonable 
period.  38 C.F.R. § 21.53(d).  A counseling psychologist of 
the vocational rehabilitation and counseling division shall 
determine whether achievement of a vocational goal is 
reasonably feasible.  38 C.F.R. § 21.53(g).  In making that 
determination, all reasonable doubt shall be resolved in the 
favor of such a finding.  A finding that a vocational goal is 
infeasible without a period of extended evaluation requires 
compelling evidence that establishes infeasibility beyond any 
reasonable doubt.  38 U.S.C.A. § 3106; 38 C.F.R. § 21.53(e).

Analysis of Evidence

The Board agrees with the VA vocational rehabilitation 
counseling psychologist's determination, contained in the 
September 1993 report, that attainment by the veteran of a 
vocational goal is not reasonably feasible, and finds that 
the preponderance of the evidence is against the claim.  

A VA vocational assessment report dated in October 1990 
demonstrates that the interviewer noted that, based on the 
interview, a review of the medical records, and a review of 
the neuropsychological testing report, the veteran did not 
appear to be capable to returning to work at that time.  The 
noted problems were the veteran's impaired cognitive 
functioning and behavioral problems.

A neuropsychological reevaluation report dated in March 1991 
notes a diagnosis of organic personality syndrome.  The 
examiner recommended that a guardian be court-appointed.

From April 3 to April 11, 1991, the veteran was involuntarily 
hospitalized at a VA medical center for behavior problems.  
He was admitted on a 96-hour hold due to threatening and 
destructive behavior at home.  At the time of discharge the 
veteran was considered incompetent to handle his funds 
because of the organic personality disorder.

The veteran was hospitalized again at a VA medical center 
from April 25 to April 30, 1991.  It was noted that upon 
discharge from the VA Inpatient Service on April 11, 1991, 
the veteran was supposed to be taken to a local 
rehabilitation center.  The center, however, did not accept 
the veteran because of behavior problems.  He had been living 
with his parents since November 1990 and had been difficult 
to manage.  He threw tempers, was destructive and threatened 
suicide.  The veteran's parents found another rehabilitation 
center and the veteran was discharged from the hospital 
against medical advise.  The physician noted that the veteran 
was incompetent to handle his funds because of personality 
disorder.

From May to June 1991, the veteran was hospitalized at Barnes 
Hospital, admitted involuntarily, for exhibiting 
inappropriate behavior.  The veteran's functioning was very 
labile.  The hospital discharge summary report demonstrates 
that the veteran had an organic personality syndrome with 
mood lability, social intrusiveness, social disinhibition, 
immaturity, and demanding and manipulative behavior.  The 
veteran did poorly with any attempts at behavioral 
modification and he demonstrated a remarkable lack of insight 
and inability to address his errant behaviors.  Various drug 
treatments were tried and he had remarkable improvement with 
Ritalin.  Because of the veteran's problems, on the day of 
discharge, his father was appointed his guardian.

A VA medical report demonstrates that the veteran was 
hospitalized again from July to August 1991 for inappropriate 
behavior.  The pertinent diagnosis was organic personality 
disorder with explosive tendencies and impulse control 
difficulties.  The admitting Global Assessment of Functioning 
(GAF) was felt to be 50, with severe impairment in social and 
occupational functioning.  At discharge, the GAF was 
considered to be 70.  It was noted that he continued to have 
some symptoms with social functioning, tended to still have 
an impulsive disorder but was able to function in his parents 
home and had meaningful interpersonal relationships.  The 
veteran was not felt to be competent to handle his affairs 
and his father had been appointed his guardian.

A VA medical report demonstrates that the veteran was 
admitted by his father and police.  The veteran was 
hospitalized from September 7 to September 16, 1991, because 
his parents were afraid he was homicidal.  The diagnosis was 
organic personality syndrome with explosive tendencies 
secondary to an old head injury.  GAF was reported as 70.  
The veteran was discharged in improved condition.  The 
veteran was found not competent for VA purposes.

A VA vocational assessment report dated September 24, 1991, 
demonstrates that the veteran had been in and out of 
hospitals since the October 1990 evaluation and he had not 
worked, attended school, or been involved in any vocational 
rehabilitation program.  Although the veteran expressed 
interest in pursuing additional education, the interviewer 
noted that he was not competitively employable nor was he an 
appropriate candidate for schooling at that time because of 
his severe personality problems due to his head injury.

A December 1991 report by a VA counseling psychologist 
demonstrates that the veteran was not a fit candidate for 
direct industrial reintegration.  It was noted that he still 
had personality disorders as indicated by certain mannerisms 
which were at times child-like and at other times 
threatening.  

On May 11, 1992, a VA field examination was conducted at the 
home of the veteran's parents.  The field examination report 
notes that, other than being overweight, the veteran appeared 
to be relatively healthy, physically.  It was reported that 
the veteran had been adjudicated incompetent by the court 
system, but subsequently found to be competent.  He was 
currently rated incompetent by the VA.  The veteran was 
living with his parents, although originally the veteran's 
father had stated that the veteran could not live with them 
because they were in fear of him.  The veteran admitted that 
he had a volatile nature and, since the accident, 

had been subject to temper tantrums.  The field examiner 
noted that the situation was confusing, but probably the 
father's statement that there is some underlying fear of the 
veteran is true.

A VA examination for vocational rehabilitation report dated 
in May 1992 demonstrates that the veteran was extremely 
voluble, loud, and demanding.  He presented with a silly, 
inappropriate affect.  He was extremely disorganized and 
laughed inappropriately.  It was noted that insight was 
entirely lacking.  The diagnosis was organic personality 
syndrome with explosive tendencies.  The physician noted that 
the veteran was not feasible for vocational rehabilitation at 
that time.

The veteran was hospitalized again from June 3 to June 9, 
1992, based on his mother's allegations that he had 
threatened her and hurt her physically.  The veteran denied 
that in writing.  The veteran's affect was appropriate, there 
was no agitation or depression.  He was not suicidal or 
homicidal.  He had no hallucinations or delusions.  His 
speech was articulate and intelligible.  He was mildly 
hypomanic.  A VA neurology report dated June 4, 1992, 
demonstrates that the examiner was at a loss to know what 
would be helpful to the veteran as he had been seen by many 
services within the VA and in many institutions outside the 
VA without apparent success.  The veteran was prescribed 
medications and at the time of discharge he was considered 
competent.

A VA counseling record dated in July 1992 demonstrates that 
it was determined that the veteran was not considered a 
feasible candidate for training for industrial reintegration 
at that time.

The VA approved the veteran for a rehabilitation program at 
the Center for Comprehensive Services in Carbondale, 
Illinois.  An evaluation report from that facility, dated 
December 28, 1992, demonstrates that he was admitted to that 
facility on November 23, 1992.  A vocational services 
evaluation report demonstrates that he holds an Associate's 
degree in Computer Science, which he received in December 
1989.  The veteran stated that he enjoyed working with 
computers and his vocational goals were to pursue a four-year 
degree in computer science, return to work for a large 
company in computer processing and programming, and to open 
his own computer shop, repairing and selling computers and 
software.  It was noted that the veteran presented as an 
articulate, fairly obese man who often manifested extreme 
emotional lability.  In addition, it was noted that his 
emotional attachment to his parents often affected his 
sessions, and, at first, he would not enter the office 
without them there as well.  He missed the majority of 
vocational evaluation session due to emotional instability 
and having to go home to his parents.  In conclusion, it was 
noted that the major barriers to vocational success for the 
veteran remained his physical endurance and emotional 
instability.  It was noted that the veteran's size, estimated 
at 400 pounds, would limit him in many vocational endeavors, 
primarily due to his fatiguing from carrying so much weight.  
In addition, it was noted that stress and anxiety would 
affect him also and his emotional instability was his most 
serious obstacle.  His lability would manifest itself most 
likely in deficits of attention and concentration, as well as 
self-distraction due to emotional upheavals and anxiety.  The 
evidence demonstrates that the veteran did not want to stay 
any longer at this facility and he did not finish the 
rehabilitation program.

A VA medical report demonstrates that the veteran was 
hospitalized from April 8 to April 26, 1993, due to a 
physical altercation he had had with his father.  After 
arriving at the hospital, he was on precautions initially and 
also on restraints.  The veteran did not show any dangerous 
behavior in the hospital but he was emotionally labile, 
crying loudly at times.  The veteran was to be admitted to a 
comprehensive head injury program on April 28, 1993, and his 
father requested that the veteran be discharged.  The veteran 
was allowed to sign out against medical advice to return home 
with his parents until admission to the comprehensive center.


The veteran was admitted to the Center for Comprehensive 
Services, Inc., (CCS) Personal Intervention Program on April 
28, 1993.  In a rehabilitation progress report dated August 
12, 1993, it was noted that the veteran, during the 4 month 
program, had made meaningful gains in personal intervention 
for crying and anger control.  However, in another 
rehabilitation progress report dated September 9, 1993, it is 
noted that the progress report dated August 12, 1993, 
required clarification.  The veteran apparently left that 
facility on August 12 to live independently.  The transition 
was unsuccessful and the veteran requested to return to CCS 
Personal Intervention program after one week.  The veteran 
was resistant to participating in individual and group 
therapy sessions and his behavior deteriorated.  He began to 
display more physically aggressive behavior with the 
intensity more severe.  The intensity and duration of his 
crying spells also increased.  His behaviors led to manual 
restraints being used due to potential harm to himself and 
others.  The evidence demonstrates that on September 16, 
1993, the veteran discharged himself from CCS.

A VA Program Re-Evaluation Summary Report by the VA 
counseling psychologist, dated September 20, 1993, 
demonstrates that the veteran has a pattern of noncompliance.  
It was opined that the nature and extent of the traumatic 
brain injury suggests that the veteran is not able to comply 
with the normal demands of daily living without a great deal 
of structure and a very low level of expectation of 
compliance.  A reported complicating factor was the veteran's 
morbid obesity and explosive personality which lends itself 
to a recurrence of possible aggressive behavior.  Reportedly, 
this had created prior aggressive behavior against a police 
officer.  According to the VA counseling psychologist, it is 
quite conceivable that the veteran's behavior will manifest 
itself again and that it would possibly put him at risk as 
well as people that he comes in contact with.  It is noted 
that the veteran decompensates rapidly when he is not allowed 
to do what he wants.  On or about August 27, on an almost 
daily basis, the staff of CCS began to report verbal and 
physical abuse on both staff and other patients at CCS.  Such 
acts were noted to show a continued inability to control his 
emotions and his physical activities when he is prevented 
from doing what he wants to do.  In regard to the 
infeasibility determination, it was noted that the veteran is 
100 percent service connected for brain injury, that he 
suffers from lack of cognitive function as well as organic 
personality disorder, and had unsuccessfully completed a 
course of independent living designed for him by CCS.  The 
counseling psychologist determined that reasonably feasible 
achievement of a vocational goal is seen as not being 
possible.

A VA medical report of a hospitalization from December 27 to 
December 30, 1993, demonstrates that the veteran was 
readmitted to the VA medical center involuntarily because of 
his suicidal verbalizations and threatening behavior reported 
by his family.  After a few days, the veteran and his family 
wanted the veteran discharged.  Because the veteran had not 
shown any suicidal or threatening behavior, he was 
discharged.

A VA psychiatric examination report dated in January 1994 
demonstrates that the veteran's claims folder was reviewed.  
The veteran reported that he has a continuing explosive 
intermittent disorder.  The veteran's father reported that 
the veteran cries repeatedly through the day and then gets 
sudden outbursts of anger and compulsive eating.  The 
examination demonstrated a morbidly obese male.  He was 
taking several medications.  There was no evidence of 
delusion, hallucination, or disorganized thinking.  He was 
emotionally labile with incongruent affect and limited 
contact.  There was no evidence of psychosis.  He was vague, 
superficial, slightly tangential.  He was oriented for time, 
place and person, but showed marked impairment in cognitive 
testing of recent and remote memory, retention and recall, 
calculations and abstractions, comprehension and judgment.  
His insight was limited.  The diagnoses were organic 
personality disorder with secondary obesity, and post-
traumatic encephalopathy.

In April 1994, the veteran underwent a Qualitative 
Neuropsychological Evaluation at St. Louis University Medical 
Center by a licensed psychologist.  The report demonstrates 
that he was in numerous rehabilitation facilities since the 
head injury and apparently did not successfully complete any.  
There was a history of alleged acting out with threatening 
behaviors directed toward his parents and wife, who recently 
divorced him.  During the evaluation, he was generally 
compliant but related inappropriately and/or with silly 
responses to the examiner on several occasions.  Test results 
showed an average intellectual functioning and average 
immediate recall with considerably less effective delayed 
recall.  It was noted that the major detriment to his 
potential to work effectively in a competitive environment 
was his tendency to decompensate in the face of frustration 
and anger which often resulted in threatening physical and 
vocal behavior.  Although the psychologist noted that, given 
the locus of the veteran's injury and concomitant behaviors, 
prognosis of competitive employment is pessimistic, she 
opined that he has some insight into his deficits and 
"perhaps one last chance for psychosocial rehabilitation is 
feasible."

A VA counseling record dated June 2, 1994, demonstrates that 
the VA counseling psychologist spoke to the veteran's father, 
who reported that the veteran was in a locked ward at the VA 
medical center and had been placed there by police after 
having been abusive to relatives.  Apparently, the veteran 
was threatening and suicidal.  The veteran's father requested 
that the VA approve another stay for the veteran at CCS.  The 
VA counseling psychologist informed the veteran's father that 
the VA would not approve another stay.  He informed the 
veteran's father that the veteran's situation was most likely 
stable and his behaviors were not expected to change 
dramatically.  He advised the veteran's father that he did 
not think the veteran should go back within the home.

A VA psychiatric examination in June 1994 demonstrated that 
the veteran had had repeated suicidal preoccupations.  He had 
been harassing his brother and sister-in-law, and he was at 
home all the time, monitored by his father.  Apparently, 
there were plans for him to be transferred to a boarding 
home.  He cried, yelled, was angry or withdrawn and 
uncommunicative most of the day.  The examination revealed an 
extraordinarily and bizarrely obese male, with poor contact, 
who cried throughout the session.  He was disorganized and 
tangential.  He relentlessly cried throughout the 
examination.  The examiner noted that the veteran had clearly 
regressed since the last examination.  The veteran was 
clearly suicidal.  He was oriented for time, place, persona, 
but would not respond to any other cognitive tests.  The 
examiner found the veteran to be incompetent.  The diagnosis 
was major depression with psychotic features.

A June 1996 letter from John S. Rabun, M. D., with the St. 
Louis State Hospital, demonstrates that the veteran was able 
to maintain appropriate eye contact during an interview and 
did not display any abnormal psychomotor activity.  In 
general, he was cantankerous, belligerent, and frequently 
verbally abused peers and staff.  His hygiene was poor and he 
had to be prompted to bathe by nursing personnel.  His flow 
of thought was logical, sequential and goal-directed.  He did 
not exhibit any symptoms of a formal thought disorder.  His 
speech was normal in rate, rhythm, and volume.  However, at 
times, he became loud, argumentative and verbally abusive.  
Frequently, he would cry or become angry with little or no 
provocation.  His mood was euthymic in that he did not 
display features of an ongoing major depressive episode or 
acute amnia.  However he could be labile in demeanor and 
mercurial in his interactions with peers and staff.  His 
content of thought did not display any features of a 
psychotic illness.  He had threatened suicide at times but 
had never attempted to carry out his statements.  He had 
never exhibited any homicidal ideas but he could become 
physically aggressive.  He was labile, easily aroused to 
agitation or tearfulness, and child-like in his emotional 
expressions.  The examiner stated that the veteran's mood 
lability was indicative of an organic brain defect and not 
characteristic of an endogenous affective disorder.  The 
veteran did not display signs of an anxiety disorder.  The 
veteran's memory and abstract reasoning was intact.  The 
diagnoses were personality change due to had trauma, labile 
type, morbid obesity, status-post head trauma with 
neurosurgical intervention, and problems with primary support 
group (disruption of family by both divorce and 
estrangement); problems related to social environment 
(inadequate social support); occupational problems 
(unemployment); problems related to interaction with the 
legal system (currently charged with a crime); other 
psychosocial and environment problems (chronic and disabling 
neurological disorder).  The examiner assigned a GAF score of 
50.

The evidence of record shows that the veteran has been given 
multiple opportunities for rehabilitation and has never 
successfully completed a program of rehabilitation.  These 
findings are not outweighed by a finding of competency to 
handle his own affairs by a private psychiatrist in October 
1991.  Moreover, the evidence of record dated after April 
1994 demonstrates that the veteran regressed between the VA 
psychiatric examinations in January and June 1994.

The purpose of vocational rehabilitation training under 
Chapter 31 is to enable a veteran to become employable.  The 
severity of the veteran's organic personality disorder 
eliminates any realistic possibility of the successful 
completion of a training program and obtaining employment 
consistent with such training.  The Board concludes that the 
preponderance of the evidence is against a finding that 
attainment of a vocational goal by this veteran is feasible 
at this time.  38 U.S.C.A. §§ 3100, 3101, 3106, 5107 (West 
1991); 38 C.F.R. § 21.53 (1993).


ORDER

Entitlement to a program of vocational rehabilitation under 
the provisions of Chapter 31, Title 38, United States Code, 
is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -
